                                                                   Case 2:07-cv-02513-GMS Document 2334 Filed 11/05/18 Page 1 of 7



                                                               1   Richard K. Walker, SBN 004159
                                                               2   WALKER & PESKIND, PLLC
                                                                   16100 N. 71st Street, Suite 140
                                                               3   Scottsdale, Arizona 85254-2236
                                                                   rkw@azlawpartner.com
                                                               4
                                                                   Phone: (480) 483-6336
                                                               5   Facsimile: (480) 483-6337
                                                                   Counsel for Defendant Maricopa County, Arizona
                                                               6

                                                               7
                                                                                            IN THE UNITED STATES DISTRICT COURT FOR
                                                               8
                                                                                                   THE DISTRICT OF ARIZONA
                                                               9
                                                              10
                                                                                                               CASE NO.: 2:07-CV-02513-GMS
WALKER & PESKIND, PLLC




                                                              11
                         16100 North 71st Street, Suite 140




                                                              12    Manuel de Jesus Ortega Melendres, et al,
                            Telephone: (480) 483-6336




                                                                                                               DEFENDANT MARICOPA COUNTY,
                             Attorneys and Counselors

                              Scottsdale, AZ 85254




                                                              13                            Plaintiffs,        ARIZONA’S RESPONSE IN
                                                                           vs.                                 OPPOSITION TO PLAINTIFFS’
                                                              14                                               MOTION TO EXTEND VICTIM
                                                              15    Paul Penzone, et al.,                      COMPENSATION PROGRAM CLAIMS
                                                                                                               PERIOD
                                                              16                            Defendants.
                                                                                                               [Assigned to Judge G. Murray Snow]
                                                              17

                                                              18

                                                              19

                                                              20
                                                                          Defendant MARICOPA COUNTY (“the County”) hereby submits its Response in
                                                              21
                                                                   Opposition to Plaintiffs’ Motion to Extend Victim Compensation Program Claims Period
                                                              22

                                                              23   (Doc. 2321). Plaintiffs seek to extend the deadline for claim submission in this heavily
                                                              24   negotiated, previously court-approved Victims Compensation Program (“Program”) by
                                                              25
                                                                   six months, and to require the County’ taxpayers to provide an additional $40,000 in
                                                              26
                                                                   administrative funding, solely because “a smaller than expected number of individuals
                                                              27

                                                              28   submitted claims under the Program . . . .” Motion to Extend (“Mtn.”) at 2. The County
                                                                   Case 2:07-cv-02513-GMS Document 2334 Filed 11/05/18 Page 2 of 7



                                                               1   opposes Plaintiffs’ proposed 50% expansion of the Program’s agreed upon claim
                                                               1
                                                               2
                                                               2   submission period and its attendant cost, which Plaintiffs have understated by failing to
                                                               3
                                                               3   account for the cost of claims processing.
                                                               4
                                                               4
                                                               5          As the Court is aware, this Program came about as the result of many months of
                                                               5
                                                               6   negotiations among the parties, with most terms having been agreed to by the Plaintiffs,
                                                               6
                                                               7
                                                               7   then Sheriff Joseph Arpaio (“the Sheriff”), and the County,1 before they were presented
                                                               8
                                                               8   to the Court for approval in a joint submission filed July 19, 2016. See Doc. 1747.
                                                               9
                                                               9
                                                              10   Among the terms agreed to among the parties was the requirement that claims be
                                                              10
                                                              11   submitted “within 365 days from the first issuance of program notice by Brown Greer
                                                              11
WALKER & PESKIND, PLLC




                                                              12
                                                                   through any public media outlet (which will also be the date when Brown Greer will be
                         16100 North 71st Street, Suite 140




                                                              12
                            Telephone: (480) 483-6336




                                                              13
                             Attorneys and Counselors

                               Scottsdale, AZ 85254




                                                              13   ready to begin receiving applications).” Doc. 1749-1 at 4.2 The requirement that the
                                                              14
                                                              14
                                                              15   “timeframe within which claimants must submit a claim . . . [should be] one year from
                                                              15
                                                              16   the start of the program,” originated in the initial written proposal from Plaintiffs’ counsel
                                                              16
                                                              17
                                                              17   put forth on October 20, 2015. Declaration of Richard K. Walker dated November 5,
                                                              18
                                                              18   2018 (“Walker Dec.”), at ⁋⁋ 3-4. Counsel for the Sheriff and the County agreed to this
                                                              19
                                                              19
                                                              20   aspect of Plaintiffs’ proposal in a conference call on October 21, 2015. Id. at ⁋ 5.
                                                              20
                                                              21
                                                              21
                                                              22
                                                              22
                                                              23   1
                                                                      Although the majority of the terms of the Program were agreed to as indicated in the
                                                              23
                                                              24   text above, the Sheriff and the County made clear that their agreement was subject to a
                                                              24   reservation of rights to appeal certain aspects of the Program. See Doc. 1747 at 2.
                                                              25   Nothing in this Response should be seen as waiving or compromising any of those
                                                              25
                                                                   reserved rights.
                                                              26
                                                              26
                                                                   2
                                                                       Page number references for documents filed with the Court refer to the Court’s
                                                              27   pagination on the document as filed, not that inserted in the original document before
                                                              27   filing.
                                                              28                                                 2
                                                              28
                                                                   Case 2:07-cv-02513-GMS Document 2334 Filed 11/05/18 Page 3 of 7



                                                               1         At a hearing on July 8, 2016, prior to the joint submission on July 19, 2016, the
                                                               1
                                                               2
                                                               2   Court engaged counsel in a colloquy to ensure that the terms on which the parties had
                                                               3
                                                               3   reached agreement were clearly identified. With respect to the claims submission period
                                                               4
                                                               4
                                                               5   in particular, the following exchange occurred:
                                                               5
                                                               6             THE COURT: * * * Each claimant has 12 months to submit a claim. It
                                                               6
                                                               7
                                                               7             was my understanding that there was agreement on that.
                                                               8
                                                               8             MR. WALKER: Yes. I believe the program – it’s contemplated that
                                                               9
                                                               9
                                                              10             the program would remain active and would receive claims for a 12-
                                                              10
                                                              11             month period.
                                                              11
WALKER & PESKIND, PLLC




                                                              12
                                                                             THE COURT: Ms. Wang, agreement on that?
                         16100 North 71st Street, Suite 140




                                                              12
                            Telephone: (480) 483-6336




                                                              13
                             Attorneys and Counselors

                               Scottsdale, AZ 85254




                                                              13             MS. WANG: Yes, Your Honor. And I’ll actually defer to Ms. Pedley,
                                                              14
                                                              14
                                                              15             with apologies for her telephonic appearance.     She’s handled this
                                                              15
                                                              16             matter.
                                                              16
                                                              17
                                                              17             THE COURT: All right. Ms. Pedley?
                                                              18
                                                              18             MS PEDLEY: Yes, Your Honor.
                                                              19
                                                              19
                                                              20             THE COURT: Is that correct?
                                                              20
                                                              21             MS. PEDLEY: That is correct.
                                                              21
                                                              22
                                                              22             THE COURT: All right. Then I’m going to ask 12 months from when?
                                                              23
                                                              23             MR. WALKER: I believe what we contemplated was 12 months from
                                                              24
                                                              24
                                                              25             the initial public announcement of the program and its being open to
                                                              25
                                                              26             receive claims.
                                                              26
                                                              27
                                                              27             THE COURT: Is that correct, Ms. Pedley?
                                                              28                                               3
                                                              28
                                                                   Case 2:07-cv-02513-GMS Document 2334 Filed 11/05/18 Page 4 of 7



                                                               1             MS. PEDLEY: That’s correct.
                                                               1
                                                               2
                                                               2   Tr. (July 8, 2016) at 13:11-14:5.
                                                               3
                                                               3          Presumably in reliance on these assurances from counsel and other filings to the
                                                               4
                                                               4
                                                               5   same effect, when the Court issued its August 19, 2016 Order regarding the Program, it
                                                               5
                                                               6   specified that “[c]laims must be initiated within 365 days from the first issuance of
                                                               6
                                                               7
                                                               7   program notice by BrownGreer through any public media outlet (which will also be the
                                                               8
                                                               8   date when BrownGreer will be ready to begin receiving applications).” Doc. 1791 at 5.
                                                               9
                                                               9
                                                              10   Thus, Plaintiffs originally proposed the one-year claims submission period, and they have
                                                              10
                                                              11   repeatedly confirmed their approval of it up until shortly before filing their pending
                                                              11
WALKER & PESKIND, PLLC




                                                              12
                                                                   Motion on October 19, 2018. Now they want the Court to reopen the deal they agreed to
                         16100 North 71st Street, Suite 140




                                                              12
                            Telephone: (480) 483-6336




                                                              13
                             Attorneys and Counselors

                               Scottsdale, AZ 85254




                                                              13   and for which they (along with the other parties) sought the Court’s approval, rewrite one
                                                              14
                                                              14
                                                              15   of its key terms, and impose that new term and attendant costs on the Defendants. It
                                                              15
                                                              16   seems a deal is not a deal, from the Plaintiffs’ perspective, and they think they should be
                                                              16
                                                              17
                                                              17   bound by the terms of their agreements only until such time as they decide they want
                                                              18
                                                              18   what they perceive to be more favorable terms.
                                                              19
                                                              19
                                                              20          If the volume of claims had been much higher than expected, resulting in costs to
                                                              20
                                                              21   the County surpassing those anticipated at the time this agreement was struck, little
                                                              21
                                                              22
                                                              22   imagination is required to envision what Plaintiffs’ reaction would be to an attempt by the
                                                              23
                                                              23   Sheriff and/or the County to induce the Court to alter terms to which they had agreed.
                                                              24
                                                              24
                                                              25   There was risk to all parties in entering into the agreement that some aspect of the
                                                              25
                                                              26   program would produce results not as expected, hoped for, or not to their liking.
                                                              26
                                                              27
                                                              27
                                                              28                                               4
                                                              28
                                                                   Case 2:07-cv-02513-GMS Document 2334 Filed 11/05/18 Page 5 of 7



                                                               1         As was explained to the Court at a hearing on May 31, 2016, during a discussion
                                                               1
                                                               2
                                                               2   of the terms of the Program to which the parties had then agreed, the Program was
                                                               3
                                                               3   intended as an alternative, voluntary, opt-in, compromise program that would be
                                                               4
                                                               4
                                                               5   claimant-friendly, with some standards relaxed, and without the formality and
                                                               5
                                                               6   inconvenience that would attend bringing claims through other avenues. Tr. (May 31,
                                                               6
                                                               7
                                                               7   2016) at 33:20-34:6, 37:23-38:2, 39:19-21. Plaintiffs in their present Motion have made
                                                               8
                                                               8   no attempt to account for the fact that there may be any number of potential claimants
                                                               9
                                                               9
                                                              10   who are aware of the program and who have, for whatever reason, simply elected not to
                                                              10
                                                              11   come forward and file a claim.
                                                              11
WALKER & PESKIND, PLLC




                                                              12
                                                                         As the Court may recall, Plaintiffs pressed for “a budget of $200,000 to conduct
                         16100 North 71st Street, Suite 140




                                                              12
                            Telephone: (480) 483-6336




                                                              13
                             Attorneys and Counselors

                               Scottsdale, AZ 85254




                                                              13   the type of outreach campaign that has the best chance of reaching class members who
                                                              14
                                                              14
                                                              15   were subjected to illegal detentions.” Doc. 1684 at 23. While initially believing that a
                                                              15
                                                              16   notice budget of $100,000 should suffice, the County ultimately acquiesced in Plaintiffs’
                                                              16
                                                              17
                                                              17   proposal and agreed to a notice budget of $200,000.        See Parties’ Joint Notice of
                                                              18
                                                              18   Stipulated Judgment for the Victim Compensation Plan, Doc. 1747, Tab 1 at 2.
                                                              19
                                                              19
                                                              20         Apparently, all but about $10,000 of that amount has now been expended in an
                                                              20
                                                              21   extensive, multinational, multimedia campaign to make potential claimants aware of the
                                                              21
                                                              22
                                                              22   Program and to provide them with the information they would need if they chose to
                                                              23
                                                              23   submit claims. See Declaration of Julia Gomez in Support of Plaintiffs’ Motion to
                                                              24
                                                              24
                                                              25   Extend Victim Compensation Program Claims Period, Doc. 2321-1 at 3-4 (⁋ 5).
                                                              25
                                                              26   Throughout the design and implementation of the Program, the County and the Sheriff
                                                              26
                                                              27
                                                              27   have left it to BrownGreer and Plaintiffs to determine how the $200,000 notice budget
                                                              28                                              5
                                                              28
                                                                   Case 2:07-cv-02513-GMS Document 2334 Filed 11/05/18 Page 6 of 7



                                                               1   could be put to most effective use. Most recently, the County agreed to Plaintiffs’
                                                               1
                                                               2
                                                               2   proposal to divert up to $10,000 of the notice funds remaining for advanced skip-tracing.
                                                               3
                                                               3   Id. at 4 (⁋ 7). All this effort has, according to Plaintiffs, been augmented by “outreach
                                                               4
                                                               4
                                                               5   efforts to encourage and assist eligible individuals to submit claims to the Program”
                                                               5
                                                               6   undertaken by Plaintiffs’ counsel and others on the staff of the ACLU, acting on their
                                                               6
                                                               7
                                                               7   own motion. Id. at 4 (⁋ 8). 3
                                                               8
                                                               8          After all this, whether the expansion by 50% of the agreed upon period for claim
                                                               9
                                                               9
                                                              10   submissions, along with its attendant costs, will result in any material increase in
                                                              10
                                                              11   legitimate claims submitted, is anything but clear. Certainly, Plaintiffs have offered no
                                                              11
WALKER & PESKIND, PLLC




                                                              12
                                                                   evidence supporting their supposition that that would be the case. And with respect to the
                         16100 North 71st Street, Suite 140




                                                              12
                            Telephone: (480) 483-6336




                                                              13
                             Attorneys and Counselors

                               Scottsdale, AZ 85254




                                                              13   cost element, the additional cost that Plaintiffs would have this Court impose on the
                                                              14
                                                              14
                                                              15   County and its taxpayers would not cover additional charges by BrownGreer for
                                                              15
                                                              16   processing any additional claims, both legitimate and illegitimate, that may be submitted.
                                                              16
                                                              17
                                                              17   Nor does it account for the additional resources of MCSO that would be required to
                                                              18
                                                              18   respond to such claims.
                                                              19
                                                              19
                                                              20          Plaintiffs proposed the one-year claims submission period for the Program, the
                                                              20
                                                              21   parties agreed to it, and the Court approved it after taking pains to ensure that there was
                                                              21
                                                              22
                                                              22   indeed agreement among the parties on this specific point. The Program was thus
                                                              23
                                                              23   premised from the outset on the idea that there would be a one-year window and no more
                                                              24
                                                              24
                                                              25   3
                                                                     If the past is any indicator, it is to be anticipated that Plaintiffs will, at some point, seek
                                                              25
                                                                   to have fees awarded for these activities. For the record, if this occurs, the County will
                                                              26
                                                              26   oppose an award of fees for this purpose for reasons, among others, outlined in the
                                                              27   County’s Response to Plaintiffs’ Second Supplemental Motion for Award of Attorney’s
                                                              27   Fees and Related Nontaxable Expenses (Doc. 2277).
                                                              28                                                  6
                                                              28
                                                                   Case 2:07-cv-02513-GMS Document 2334 Filed 11/05/18 Page 7 of 7



                                                               1   for potential claimants to submit claims if they chose to do so. Accordingly, this Court
                                                               1
                                                               2
                                                               2   should decline to allow Plaintiffs now to rewrite this fundamental term that they freely
                                                               3
                                                               3   negotiated. The Program’s claim submission period should remain as it is. A deal is a
                                                               4
                                                               4
                                                               5   deal.
                                                               5
                                                               6
                                                               6
                                                               7
                                                               7           DATED this 5th day of November, 2018.
                                                               8
                                                               8
                                                               9
                                                               9
                                                              10                                            WALKER & PESKIND, PLLC
                                                              10
                                                              11
                                                              11
WALKER & PESKIND, PLLC




                                                              12
                                                                                                            By: /s/ Richard K. Walker
                         16100 North 71st Street, Suite 140




                                                              12
                                                                                                              Richard K. Walker, Esq.
                            Telephone: (480) 483-6336




                                                              13
                             Attorneys and Counselors




                                                                                                              16100 N. 71st Street, Suite 140
                               Scottsdale, AZ 85254




                                                              13
                                                              14                                              Scottsdale, Arizona 85254-2236
                                                              14                                              Attorneys for Defendant Maricopa County,
                                                              15                                              Arizona
                                                              15
                                                              16
                                                              16           NOTICE OF ELECTRONIC FILING AND CERTIFICATE OF SERVICE
                                                              17
                                                              17
                                                                           I hereby certify that on November 5, 2018, I electronically filed Defendant,
                                                              18
                                                              18
                                                              19   Maricopa County, Arizona’s Response in Opposition to Plaintiffs’ Motion to Extend
                                                              19
                                                              20   Victim Compensation Program Claims Period, with the Clerk of the Court for filing and
                                                              20
                                                              21
                                                              21   uploading to the CM/ECF system which will send notification of such filing to all parties
                                                              22
                                                              22   of record.
                                                              23
                                                              23
                                                              24
                                                              24
                                                              25   /s/ Michelle Giordano
                                                              25
                                                              26
                                                              26
                                                              27
                                                              27
                                                              28                                              7
                                                              28
